DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11451979 (hereinafter ‘979). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 8 of ‘979
A Method comprising facilitating, by network equipment comprising a processor, sending, to a user equipment, a beam status command to elicit angle data representative of an angle range of the beam to facilitate performance, based on the angle range of the beam, of test measurements of the user equipment by the network equipment; facilitating, by the network equipment, sending, to the user equipment, an antenna status command to elicit an antenna operation status representative of a number of antennas of embedded antenna array modules of the user equipment that are inactive during a defined period; and reducing, based on the number of antennas that are inactive during the defined period, a test time of the performance of the test measurements to obtain a non-zero test time for the performance of the test measurements.
A method, comprising: sending, by network equipment comprising a processor, request data representative of a request for a status associated with a user equipment; in response to sending the request data, receiving, by the network equipment, temperature range data representing temperature values that the user equipment has detected over a defined period of time and status data representative of a temperature threshold value associated with a temperature threshold of the user equipment; based on the temperature range data and the status data, modifying, by the network equipment, a parameter of the network equipment to facilitate a modification of the user equipment, determining, by the network equipment, an operating temperature range that is applicable to the user equipment, and based on a radio access technology being utilized to communicate with the user equipment, modifying, by the network equipment, a capability data structure representative of capabilities associated with the user equipment, wherein modifying the capability data structure comprises including a field in the capability data structure representing a service that is not currently enabled for the user equipment; and in response to sending, by the network equipment to the user equipment, a first beam status command to elicit a beam operation status of a beam that has been received by the user equipment representative of whether the beam is a narrow beam or a wide beam, sending, by the network equipment to the user equipment, a second beam status command to elicit angle data representative of an angle range of the beam to facilitate performance of test measurements of the user equipment by the network equipment, and further in response to sending, by the network equipment to the user equipment, an antenna status command to elicit an antenna operation status representative of a number of antennas of embedded antenna array modules of the user equipment that are inactive during a defined period, reducing, based on the number of antennas that are inactive during the defined period, a test time of the performance of the test measurements to obtain a non-zero test time for the performance of the test measurements.


	Claim 5-6 rejected based on claim 1
Claim 2 rejected based on claim 2 of ‘979.
Claim 3 rejected based on claim 1 of ‘979.
Claim 4 rejected based on claim 2 of ‘979.
Claim 7-8 rejected based on claim 5-6 respectively of ‘979.
Claim 9 rejected based on claim 7 of ‘979.

Claim 10-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11451979 (hereinafter ‘979). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 10
Claim 8 of ‘979
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending a first command to a user equipment of a network to obtain angle data representative of an angle range of a beam that has been received by the user equipment to facilitate, based on the angle range, testing of the user equipment by network equipment of the network; sending a second command to the user equipment to obtain an antenna operation status representative of a number of antennas of an antenna array of the user equipment that are inactive during a defined period; and reducing, based on the number of antennas that are inactive during the defined period, a test duration of the testing to obtain a non-zero test duration for the testing.
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: transmitting command data representative of a prompt for a status associated with a user equipment of a network; in response to transmitting the command data, receiving temperature range data representing temperatures that the user equipment has been exposed to over a defined period and status data representative of a beam status of the user equipment; based on the beam status of the user equipment and the temperature range data, modifying an optimization parameter of network equipment of the network to facilitate an optimization of the user equipment, determining an operating temperature range that is applicable to the user equipment, and based on a radio access technology being utilized, modifying a feature data structure representative of features associated with the user equipment, wherein modifying the feature data structure comprises generating a slot for a currently inactive feature of the user equipment; and in response to sending a first command to the user equipment to obtain a beam operation status of a beam that has been received by the user equipment representative of whether the beam is a narrow beam or a wide beam, sending a second command to the user equipment to obtain angle data representative of an angle range of the beam to facilitate, based on the angle range, testing of the user equipment by the network equipment, and further in response to sending a third command to the user equipment to obtain an antenna operation status representative of a number of antennas of an antenna array of the user equipment that are inactive during a defined period, reducing, based on the number of antennas that are inactive during the defined period, a test duration of the testing to obtain a non-zero test duration for the testing.


Claim 11 rejected based on claim 8 of ‘979.
Claim 12 rejected based on claim 8 of ‘979
	Claim 13 rejected based on claim 10 of ‘979.
Claim 14-17 rejected based on claim 11-14 respectively of ‘979.

Claim 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11451979 (hereinafter ‘979). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 18
 Claim 15 of ‘979
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a mobile device comprising a processor, facilitate performance of operations, comprising: receiving a beam status command from base station equipment that requests angle data representative of an angle range of a beam that has been received by the mobile device to facilitate performance of test measurements of the mobile device by the base station equipment; and in response to receiving an antenna status command from the base station equipment that requests an antenna operation status representative of a number of antennas of an antenna array of the mobile device that are inactive during a defined period, sending the antenna operation status representative of the number of antennas that are inactive during the defined period to the base station equipment to facilitate a reduction, based on the number of antennas that are inactive during the defined period, of a duration of the test measurements to obtain a non-zero duration for the test measurements.
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a mobile device comprising a processor, facilitate performance of operations, comprising: receiving status request data representative of a status request from base station equipment; in response to receiving the status request data, determining temperature range data representing temperatures that the mobile device has detected over a defined period; in response to sending status data comprising the temperature range data to the base station equipment, receiving an optimization parameter from the base station equipment, determining an operating temperature range that is applicable to the mobile device, and based on a radio access technology utilized to receive the optimization parameter, modifying a capability data structure representative of a capability associated with the mobile device, wherein modifying the capability data structure comprises removing a service from being authorized to be used by the mobile device; and in response to receiving a first beam status command from the base station equipment that requests a beam operation status of a beam that has been received by the mobile device, the beam operation status representative of whether the beam is a narrow beam or a wide beam, receiving a second beam status command from the base station equipment that requests angle data representative of an angle range of the beam to facilitate performance of test measurements of the mobile device by the base station equipment, and further in response to receiving an antenna status command from the base station equipment that requests an antenna operation status representative of a number of antennas of an antenna array of the mobile device that are inactive during a defined period, sending the antenna operation status representative of the number of antennas that are inactive during the defined period to the base station equipment to facilitate a reduction, based on the number of antennas that are inactive during the defined period, of a duration of the test measurements to obtain a non-zero duration for the test measurements.


Claim 19 rejected based on claim 16 of ‘979.
Claim 20 rejected based on claim 19 and also claim 20 of ‘979.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478